The Altman Group Shareholder Proxy Services November 2, 2007 IMPORTANT MATTER REG1 REG 2 REG 3 REG 4 REG 5 REG 6 REG 7 Re: Putnam High Yield Municipal Trust (PYM) Dear Shareholder: Our firm has been retained by Putnam Investments to contact you regarding your preferred share investment in Putnam High Yield Municipal Trust; as of record date August 06, 2007. We have attempted to contact you numerous times, but have yet to be successful. Please contact us immediately at 1-800-301-3998 ext. 4094 between the hours of 9:00 a.m. and 11:00 p.m., Eastern Standard Time. Thank you in advance for your assistance with this matter. Sincerely, Frederick M. Bonnell Managing Director Shareholder Services The Altman Group tag id 60 East 42 nd Street, New York, New York 10165 The Altman
